Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                           CASE NO:

  HARTFORD     CASUALTY          INSURANCE
  COMPANY, a foreign corporation,

              Plaintiff,
  v.

  SILTEK AFFORDABLE HOUSING, LLC, a
  dissolved Florida limited liability company;
  SILTEK GROUP, INC., a Florida corporation;
  RENE A. SIERRA, a Florida resident; ANA
  SILVEIRA-SIERRA, a Florida resident;
  GONZALO DERAMON, a Florida resident;
  MAYTE DERAMON, a Florida resident;
  MICHAEL C. COX, a Florida resident; and
  SHANA KRISTIE COX, a Florida resident,

           Defendants.
  ___________________________________________/

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiff, HARTFORD CASUALTY INSURANCE COMPANY (“Hartford”), by and

  through undersigned counsel, files this Complaint for Damages and Injunctive Relief against

  Defendants, SILTEK AFFORDABLE HOUSING, LLC (“Siltek LLC”); SILTEK GROUP, INC.

  (“Siltek Inc.”); RENE A. SIERRA; ANA SILVEIRA-SIERRA; GONZALO DERAMON;

  MAYTE DERAMON; MICHAEL C. COX; and SHANA KRISTIE COX and alleges as follows:

                                       INTRODUCTION

         1.      Hartford commences this action for damages and injunctive relief based upon the

  breach by Siltek LLC, Siltek Inc., Rene A. Sierra, Ana Silveira-Sierra, Gonzalo DeRamon, Mayte

  DeRamon, Michael C. Cox, and Shana Kristie Cox (collectively the “Indemnitors”) of the General
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 15




  Indemnity Agreement (the “Indemnity Agreement”) executed by the Indemnitors in favor of

  Hartford on or about December 10, 2009.

         2.      Under the Indemnity Agreement, the Indemnitors are jointly and severally

  obligated to indemnify and exonerate Hartford for all loss, liability, damages and expenses

  including, but not limited to, court costs, interest, attorney’s fees, professional fees and consulting

  fees incurred or sustained by Hartford as a result of providing a surety bond on behalf of Siltek

  Inc. In addition, the Indemnitors are obligated to provide Hartford with collateral security equal

  to the amount that Hartford deems necessary to protect itself from all losses or expenses.

         3.      Based on the rights conveyed by the Indemnity Agreement, Hartford provided a

  surety bond for an affordable housing project on behalf of Siltek Inc., including payment and

  performance bond. Hartford has received claims under this bond and has incurred costs and

  expenses in addressing these claims, presently pending in arbitration.

         4.      Based upon claims made and losses incurred, Hartford demanded indemnity,

  exoneration and a collateral security deposit from the Indemnitors.

         5.      Despite these demands, the Indemnitors have breached their obligations under the

  Indemnity Agreement by failing and refusing to indemnify, exonerate and to provide a collateral

  security deposit to Hartford.

         6.      As a result, Hartford now brings this action to recover its damages, losses, costs

  and expenses in an amount to be determined, as well as specific performance of the Indemnity

  Agreement requiring the Indemnitors to provide Hartford with collateral security in the amount of

  Hartford’s losses and potential losses as a result of having provided a surety bond for Siltek Inc.

  The current estimated losses are no less than $850,000.00.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 15




                                    JURISDICTION AND VENUE

         7.      This Court has jurisdiction over the parties pursuant to 28 U.S.C. 1332(c)(1) and

  28 U.S.C. 1332(a) because the Plaintiff and Defendants are citizens of diverse states.

         8.      Plaintiff, Hartford, is a corporation organized and existing under the laws of the

  State of Connecticut and maintains its principal place of business in the State of Connecticut,

  making it a citizen of Connecticut in accordance with 28 U.S.C. § 1332(c)(1). Hartford is licensed

  to conduct business in Florida.

         9.      Defendant, Siltek LLC, is an administratively dissolved limited liability company

  organized and existing under the laws of the State of Florida and maintains its principal place of

  business in the State of Florida, making it a citizen of Florida in accordance with 28 U.S.C. §

  1332(c)(1). Upon information and belief, all members of Siltek LLC are Florida citizens.

         10.     Defendant, Siltek Inc., is a corporation organized and existing under the laws of the

  State of Florida and maintains its principal place of business in the State of Florida, making it a

  citizen of Florida in accordance with 28 U.S.C. § 1332(c)(1).

         11.     Defendant, Rene A. Sierra, upon information and belief, is a citizen of the State of

  Florida with his primary residence in the State of Florida, making him a citizen of Florida in

  accordance with 28 U.S.C. § 1332(a).

         12.     Defendant, Ana Silveira-Sierra, upon information and belief, is a citizen of the State

  of Florida with her primary residence in the State of Florida, making her a citizen of Florida in

  accordance with 28 U.S.C. § 1332(a).

         13.     Defendant, Gonzalo DeRamon, upon information and belief, is a citizen of the State

  of Florida with his primary residence in the State of Florida, making him a citizen of Florida in

  accordance with 28 U.S.C. § 1332(a).
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 15




         14.     Defendant, Mayte DeRamon, upon information and belief, is a citizen of the State

  of Florida with her primary residence in the State of Florida, making her a citizen of Florida in

  accordance with 28 U.S.C. § 1332(a).

         15.      Defendant, Michael C. Cox, upon information and belief, is a citizen of the State

  of Florida with his primary residence in the State of Florida, making him a citizen of Florida in

  accordance with 28 U.S.C. § 1332(a).

         16.     Defendant, Shana Kristie Cox, upon information and belief, is a citizen of the State

  of Florida with her primary residence in the State of Florida, making her a citizen of Florida in

  accordance with 28 U.S.C. § 1332(a).

         17.     This is an action seeking the recovery of damages in excess of $850,000.00,

  excluding costs, interest, and attorney’s fees.

         18.     Venue is appropriate because one or more of the Defendants reside in or have their

  principal place of business within the boundaries of the Southern District of Florida, and because

  one or more Defendants reside in or have their principal place of business located in one of the

  counties within the province of the Miami Division of this Court.

                                       GENERAL ALLEGATIONS

         19.     As part of its business, Hartford issues payment and performance bonds and stands

  as surety for certain contractors.

         20.     In connection with its work, Siltek from time to time required surety payment and

  performance bonds.

         21.     To induce Hartford to issue payment and performance bonds on behalf of Siltek,

  on or about December 10, 2009, the Indemnitors executed an Indemnity Agreement in favor of

  Hartford. A true and correct copy of the Indemnity Agreement is attached hereto as Exhibit “A.”
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 15




         22.     Pursuant to Paragraph 5 of the Indemnity Agreement, the Indemnitors agreed,

  among other things, that they would, jointly and severally:

                 indemnify, exonerate and hold Hartford harmless from all loss,
                 liability, damages, and expenses including, but not limited to, court
                 costs, interest, attorney’s fees, professional fees and consulting fees,
                 which Hartford incurs or sustains (1) because of having furnished
                 any Bond, (2) because of the failure of an Indemnitor to discharge
                 any obligations under this Agreement, (3) in enforcing any of the
                 provisions of this Agreement, (4) in pursuing the collection of any
                 loss incurred hereunder, or (5) in the investigation of any claim
                 submitted under any Bond.

         23.     The Indemnity agreement further provides at Paragraph 6 that:

                 On Hartford’s demand, the Indemnitors shall deposit with Hartford
                 an amount Hartford deems necessary to protect itself from all losses
                 or expenses as soon as Hartford determines that liability exists or
                 has a reasonable basis to believe that it may incur liability whether
                 or not Hartford has made any payment or created any reserve. Upon
                 demand, Indemnitors also agree to pay an amount equal to the value
                 of any assets or Bonded contract funds which Indemnitors diverted
                 in violation of Paragraph 11 of this agreement and/or to establish a
                 trust account in accordance with Paragraph 11. Hartford may use
                 these sums, or any part thereof, to pay such claim or to hold as
                 collateral security against any loss, claim, liability or unpaid
                 premium on any Bond for which the Indemnitors may be obligated
                 to indemnify Hartford under the terms of this Agreement.

         24.     As part of the Indemnity Agreement, the Indemnitors acknowledged and agreed

  that Hartford would be irreparably harmed and have no adequate remedy at law for any failure of

  the Indemnitors to immediately deposit the sum demanded by Hartford as collateral security. The

  Indemnitors further agreed “that Hartford shall be entitled to injunctive relief for specific

  performance” of the obligation to deposit collateral security and waived any contrary claims or

  defenses. See Ex. A at ¶ 6.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 15




          25.       Moreover, under the Indemnity Agreement, the Indemnitors are obligated to

  reimburse Hartford for the costs and expenses, including, but not limited to, attorney’s fees,

  incurred by Hartford in enforcing its rights under the Indemnity Agreement.

          26.       Further, under the Indemnity Agreement, “Hartford has the right to adjust, settle,

  or compromise any claim, demand, suit or judgment upon any Bonds without affecting the

  Indemnitors’ liability under this Agreement.” The Indemnitors shall immediately be liable to

  Hartford for all payments, plus interest, made by Hartford in the belief that either Hartford might

  be liable therefore or that payment was necessary or advisable to protect Hartford’s rights or to

  reduce or avoid Hartford’s liability. See id. at ¶ 7.

          27.       In addition, the Indemnity Agreement provides that the Indemnitors assign,

  transfer, and convey the following assets to Hartford:

                    a. All rights of the Indemnitors in, arising from, or related to Bonds
                       or any bonded or unbonded contracts and any extensions,
                       modifications, alterations, or additions thereto, including but not
                       limited to any and all sums due or which may become due under
                       any contract including but not limited to progress payments,
                       retainage, retainage accounts, compensation for extra work,
                       deferred payments, refunds, premiums and any and all
                       commercial tort claims; and
                    b. All right, title and interest of the Indemnitors in and to, (1) the
                       work performed; (2) all supplies, tools, plant, machinery,
                       equipment and materials on or near work sites or elsewhere; (3)
                       all materials purchased for or chargeable to the contract which
                       may be in the process of manufacture, construction or
                       transportation, or in storage anywhere; (4) subcontracts,
                       purchase orders, patent rights, copyrights, trademarks, and any
                       and all bond claims; (5) materials, supplies and inventory; (6)
                       design documents, records, drawings, licenses, plans; and
                    c. All rights arising out of insurance policies; and
                    d. Any and all accounts receivable, chattel paper, documents of
                       title, intangibles, choses in action, and bills of lading held by the
                       Indemnitors or in which the Indemnitors have an interest.

  See id. at ¶ 9.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 7 of 15




         28.      The Indemnity Agreement also provides that “all money paid, or any securities,

  warrants, checks or evidences of debt, plus any proceeds thereof” given to the Indemnitors under

  a bonded contract are trust funds held in favor of Hartford “for the purpose of satisfying the

  conditions of that bonded contract and shall be used for no other purpose until such conditions

  have been fully satisfied.” See id. at ¶ 11.

         29.     After the Defendants entered into the Indemnity Agreement with Hartford,

  Defendant Siltek entered into a construction contract with Miami-Dade County on July 31, 2012,

  for the construction of the Affordable Housing and Home Ownership in District 11 – Gran Via

  Apartments (“Project”).

         30.     In reliance upon the rights conveyed by the Indemnity Agreement, Hartford issued

  a contract performance and payment bond to secure the obligations of the construction contract on

  behalf of Siltek Inc. (the “Bond”) for the Project, with the following identifying Bond information:

           Obligee                        Bond Number                  Project

           Miami-Dade County              21BCSFZ7956                  Affordable Housing and
                                                                       Home Ownership in
                                                                       District 11 – Gran Via
                                                                       Apartments, ISD Project
                                                                       No. Z000107



         31.     Under the construction contract, Miami-Dade County, has asserted a claim against

  Siltek for defective work/materials in the Project’s roofing system and is seeking approximately

  $618,558.00 to replace the roof and reimburse for out-of-pocket mitigation work.

         32.     Moreover, Miami-Dade County, as bond obligee, has also asserted a claim against

  the Bond, requesting that Hartford either correct the defects on the Project or provide payment to

  the County under the Bond in the amount of $618,558.00, plus attorney’s fees, interest and costs.

  A copy of Miami-Dade County’s Complaint and Amended Demand for Arbitration is attached
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 8 of 15




  hereto as Composite Exhibit “B.” Hartford anticipates further exposure on this Project based on

  change order work and/or additional mitigation efforts undertaken by the County. Hartford has

  further incurred attorney’s fees, costs and expenses in investigating the claim under the Bond.

          33.     Based on these potential losses, on June 21, 2017, and again on November 5, 2020,

  Hartford demanded that Indemnitors deposit collateral with Hartford in the amount of

  $850,000.00. A copy of the November 5, 2020, Demand Letter is attached hereto as Exhibit “C.”

          34.     The Indemnitors failed and refused to provide the required collateral security

  deposit.

          35.     As a result, the Indemnitors are in breach of their obligations under the Indemnity

  Agreement. The Indemnitors’ breach has caused Hartford to incur or sustain damages in an

  amount yet to be determined, but estimated at no less than $850,000.00, as well as other damages

  for which it has no adequate remedy at law.

          36.     Hartford has retained the undersigned counsel to maintain this action and is

  obligated to pay counsel a reasonable fee. Pursuant to Paragraph 5 of the Indemnity Agreement,

  Hartford is entitled to recover the attorney’s fees incurred in this matter.

          37.     Hartford has performed all of the terms, covenants, and conditions required on its

  part to be performed under the terms of the Indemnity Agreement or has been excused from doing

  so by Indemnitors

          38.     All conditions precedent to maintaining this action have occurred, been excused, or

  otherwise been waived.

                                     COUNT I
                      BREACH OF CONTRACT AGAINST INDEMNITORS

          39.     Hartford realleges and reaffirms allegations contained in paragraphs 1 through 38

  as if fully set forth herein.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 9 of 15




         40.      Under the terms of the Indemnity Agreement, the Indemnitors are obligated, jointly

  and severally to indemnity and exonerate and hold Hartford harmless for all loss, liability, damages

  and expenses, including, but not limited to, counsel and consultant fees, incurred in connection

  with Hartford’s suretyship of Siltek Inc.

         41.      Pursuant to the Indemnity Agreement, the Indemnitors also agreed to, upon

  Hartford’s demand, “deposit with Hartford an amount Hartford deems necessary to protect itself

  from all losses or expenses as soon as Hartford determines that liability exists or has a reasonable

  basis to believe that it may incur liability whether or not Hartford has made any payment or created

  any reserve.”

         42.      Based on the claims received by Hartford, Hartford has incurred and will continue

  to incur substantial losses, liability, damages and expenses in an amount yet to be determined, but

  currently estimated at no less than $850,000.00.

         43.      Despite Hartford’s demands, the Indemnitors have breached the Indemnity

  Agreement by failing to deposit collateral security with Hartford. The Indemnitors have also

  breached the Indemnity Agreement by failing or refusing to indemnify and exonerate Hartford for

  its damages, costs, and expenses incurred in connection its suretyship of Siltek Inc.

         44.      In addition, Hartford is entitled under the Indemnity Agreement to recover its

   attorneys’ fees incurred in enforcing its rights under the Indemnity Agreement.

         45.      As a result of the Indemnitors’ breach of the Indemnity Agreement, Hartford has

   been damaged in an amount not yet determined, but currently estimated at no less than

   $850,000.00. Hartford is entitled to recover those damages from the Indemnitors, along with

   prejudgment interest and counsel fees in an amount to be determined.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 10 of 15




           WHEREFORE, Hartford respectfully requests that this Court enter judgment against the

    Indemnitors, jointly and severally, for damages, costs, interest, attorneys fees and such other relief

    as this Court deems necessary, just, and proper.

                                    COUNT II
                 COMMON LAW INDEMNITY AGAINST SILTEK GROUP, INC.

           46.     Hartford realleges and reaffirms allegations contained in paragraphs 1 through 38

   as if fully set forth herein.

           47.     Hartford is without fault for the claim made by Miami-Dade County.

           48.     Hartford had a special relationship with Siltek by virtue of issuing the Bond.

           49.     Hartford has acted as surety for Siltek Inc. in connection with the Bond and, in its

   capacity as surety, has expended and may expend funds on behalf of Siltek Inc. Hartford’s liability

   for the expenditure of funds is merely technical, secondary, derivative and vicarious of the liability

   of Siltek Inc. and is solely due to the actions of Siltek Inc. without any independent or contributing

   fault on the part of Hartford.

           50.     As a result, Hartford is entitled to reimbursement from Siltek Inc. for the costs and

   expenses incurred by Hartford in connection with the Bond and any claims asserted under it.

           51.     Siltek Inc. has failed and refused to indemnify Hartford in connection with these

   claims and payments. As a result, Hartford, as surety, is entitled to a judgment in an amount yet

   to be determined, but estimated at no less than $850,000.00, as well as prejudgment interest, based

   upon its common law rights to indemnification and reimbursement from Siltek Inc.

           52.     Hartford’s damages will continue to increase as Hartford incurs future attorney’s

   fees and costs defending the present lawsuit/arbitration involving Miami-Dade County.

           53.     Hartford is entitled to receive its reasonably incurred attorney’s fees and costs

   pursuant to applicable Florida law.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 11 of 15




           WHEREFORE, Hartford respectfully requests that this Court enter judgment against Siltek

   Inc. for damages, costs, interest, attorney’s fees and any such other relief as this Court deems

   necessary, just, and proper.

                            COUNT III
    CONTRACTUAL AND COMMON LAW EXONERATION AGAINST INDEMNITORS

           54.     Hartford realleges and reaffirms allegations contained in paragraphs 1 through 38

   as if fully set forth herein.

           55.     This is an action for exoneration seeking equitable relief.

           56.     As of June 21, 2017, the Indemnitors were obligated under the Indemnity

   Agreement to collateralize and exonerate Hartford in the amount of $850,000.00 for losses and

   expenses that Hartford has incurred or reasonably anticipates incurring as a result of issuing the

   Bond. Additional indebtedness due and owning from the Indemnitors to Hartford under the

   Indemnity Agreement will continue to accrue.

           57.     By virtue of Hartford’s right of exoneration set forth in the Indemnity Agreement,

   as well as at common law and in equity, Hartford is entitled to have the Indemnitors’ assets

   collateralize Hartford against loss and/or discharge Hartford’s primary obligations under the Bond

   prior to such time as Hartford should be required to expend its own funds, or to have the

   Indemnitors place funds or other security with Hartford sufficient to cover the losses sustained or

   reasonably expected to be sustained by Hartford under the Bond.

           58.     Hartford made a demand upon the Indemnitors for the deposit of the Indemnitors’

   assets in the amount $850,000.00 as collateral. Despite Hartford’s demand, the Indemnitors have

   refused to deposit such collateral.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 12 of 15




           59.     The Indemnitors have breached their obligations under the Indemnity Agreement

   by refusing to exonerate or otherwise place funds with Hartford sufficient to cover the actual or

   potential losses and claims under the Bond.

           60.     Unless the personal assets of the Indemnitors are deposited as collateral, Hartford

   will not be adequately secured for its obligation under the Bond.

           61.     Hartford is fearful and apprehensive that the Indemnitors are or will become

   financially unable to pay amounts that may be owed to the obligee and/or claimants under the

   Bond for which Hartford may be liable, or the expenses, including but not limited to attorney’s

   fees, incurred by Hartford as a result of its suretyship of Siltek Inc.

           62.     Hartford is also fearful and apprehensive, based on the Indemnitors’ refusal to

   exonerate Hartford in accordance with its demands, that the Indemnitors will sell, transfer, dispose

   of, encumber, lien, secure or otherwise divert or conceal their assets.

           63.     Unless relief in the nature requested herein is granted, the contractual and equitable

   right of exoneration of Hartford will forever be lost, depriving Hartford of its bargained-for right

   to adequate security from the Indemnitors for Hartford’s actual and potential obligation to make

   payments and/or incur costs and expenses as a result of having issued Bond to Siltek Inc. Further,

   unless the relief requested herein is granted, the Indemnitors are likely to sell, transfer, dispose of,

   encumber, lien, secure or otherwise divert or conceal their assets from being used to discharge the

   Indemnitors’ obligations to exonerate and indemnify Hartford.

           64.     Hartford will suffer irreparable damage and loss because its bargained-for right of

   contractual exoneration, which is essential and necessary to the Indemnity Agreement, will be

   rendered nugatory and of no effect.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 13 of 15




           65.     Hartford has no adequate remedy at law, and the equitable relief sought herein

   constitutes the only means by which Hartford can secure adequate relief and by which justice may

   be served.

           66.     Hartford has a high probability of success on the merits. Hartford has performed

   all of its duties and obligations under the Indemnity Agreement, and the Indemnity Agreement

   provides for the relief sought herein.

           67.     The threatened injury to Hartford outweighs any potential damage to the

   Indemnitors if the relief requested herein is granted. Additionally, such relief would not be adverse

   to the public interest.

           WHEREFORE, Plaintiff, Hartford, respectfully requests that this Court enter a Final

   Judgment in its favor and against the Indemnitors, requiring the Indemnitors to perform under the

   Indemnity Agreement as follows:

           (a)     Pay and reimburse Hartford for the sums that Hartford has incurred to date as a
                   result of having furnished the Bond;

           (b)     Provide collateral to Hartford sufficient to exonerate Hartford for the potential
                   losses and expenses to be incurred;

           (c)     Pay and reimburse Hartford for its reasonable attorney’s fees and costs incurred in
                   the prosecution of this action; and

           (d)     Any such other relief as this court deems necessary, just, and proper.

                                          COUNT IV
                               QUIA TIMET AGAINST INDEMNITORS

           68.     Hartford realleges and reaffirms allegations contained in paragraphs 1 through 38

   as if fully set forth herein.

           69.     This is an action, in the alternative, for quia timet seeking equitable relief.

           70.     The Obligee, Miami-Dade County, has made claims on the Bond.
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 14 of 15




             71.   Hartford provided notice to, and demanded indemnity and exoneration from the

   Indemnitors under the terms of the Indemnity Agreement, requiring them to post sufficient

   collateral to protect Hartford from losses and expenses incurred in connection with the Bond.

             72.   The Indemnitors have breached their obligations under the Indemnity Agreement

   by refusing to exonerate or otherwise post collateral with Hartford sufficient to cover the losses

   and expenses incurred or that will be incurred by Hartford. Unless the assets of the Indemnitors

   are provided to Hartford as collateral, Hartford will not be adequately secured for its obligation on

   the Bonded Contract.

             73.   By virtue of the Indemnity Agreement and the common law and equitable doctrine

   of quia timet, Hartford is entitled to have the Indemnitors post funds or other security with Hartford

   that is sufficient to cover the bond losses and claims under the Bond.

             74.   Without the equitable relief requested herein, Hartford will be prejudiced because

   it will be required to advance further funds in connection with claims on the Bond. Hartford is

   fearful and apprehensive that the Indemnitors are or will become financially unable to pay amounts

   that may be owed to the obligee and/or claimants under the Bond for which Hartford may be liable,

   or that the Indemnitors, based on their refusal to exonerate Hartford in accordance with its

   demands, will sell, transfer, dispose of, encumber, lien, secure or otherwise divert or conceal their

   assets.

             75.   Unless relief in the nature requested herein is granted, Hartford’s equitable right of

   quia timet will forever be lost, depriving Hartford of adequate security from the Indemnitors for

   Hartford’s obligation to make payments to obligee and/or claimants under the Bond. Further,

   unless the relief requested herein is granted, the Indemnitors are likely to sell, transfer, dispose of,
Case 1:20-cv-25118-XXXX Document 1 Entered on FLSD Docket 12/16/2020 Page 15 of 15




   encumber, lien, secure or otherwise divert or conceal their assets from being used to discharge the

   Indemnitors’ obligations to exonerate and indemnify Hartford.

          WHEREFORE, Hartford respectfully requests that the Court enter final judgment against

   the Indemnitors for damages, plus costs, interest and attorney’s fees, and order the Indemnitors to

   immediately post collateral with Hartford in the amount of $850,000.00 for anticipated losses or

   expenses for which Hartford is or may be liable in connection with the Bond. Alternatively,

   Hartford requests that the Court order the Indemnitors to deposit $850,000.00 with the Clerk of

   this Court, for the benefit and protection of Hartford.

          DATED this 16th day of December, 2020.

                                                 Respectfully submitted,

                                                 TAYLOR ESPINO VEGA & TOURON, PLLC
                                                 Attorneys for Hartford Casualty Insurance Company
                                                 201 Alhambra Circle, Suite 801
                                                 Coral Gables, Florida 33134
                                                 Telephone: (305) 443-2043
                                                 Facsimile: (305) 443-2048

                                                 By: /s/ Timothy S. Taylor
                                                        TIMOTHY S. TAYLOR
                                                        Florida Bar No. 545015
                                                        ttaylor@tevtlaw.com
                                                        vperez@tevtlaw.com
                                                        PAUL WASHINGTON
                                                        Florida Bar No. 60107
                                                        pwashington@tevtlaw.com
                                                        KRISTINA L. PUENTE
                                                        Florida Bar No. 107690
                                                        kpuente@tevtlaw.com
